DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/22/2021 was filed after the mailing date of the Non-Final Office Action on 12/22/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Disposition of claims: 
Claims 1-20 are pending.
Claims 1, 9, 14, 16, and 19 have been amended.
The amendments to claims 1, 14, and 16 have overcome the objections of claims 1, 14, and 16 set forth in the last Office Action. The objections have been withdrawn.
The amendments to claim 1 regarding R21 to R23 in Formula 2 have overcome the rejections of claims 1-18 and 20 under 35 U.S.C. 112(b) set forth in the last Office Action. The rejection has been withdrawn.
Outstanding rejections of claims 1-10, 12-13, 15, and 17-18 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ahn, rejections of claim 14 under 35 U.S.C. 103 as being 
Amendments of claim 1 necessitate a new ground of rejections under 112(b).

Response to Arguments
Applicant’s arguments see the first paragraph of page 36 through second paragraph of page 37 of the reply filed 3/22/2021 regarding the rejections of claims 1-18 and 20 under 35 U.S.C. 112(b) set forth in the Office Action of 12/22/2020 have been considered. 
Applicant argues that there is no apparent reason why the alkyl group cannot be substituted with an alkyl group; there is no apparent reason why the product cannot be accurately described as a C60 alkyl group substituted with a C60 alkyl group, which is within the scope of the claim; and the statements of “a C60 alkyl (R) is substituted with a C60 alkyl (Substituent)” is consistent with the claims and would be easily understood by those of ordinary skill in the art). 
Respectfully, the Examiner does not agree.
Examiner did not state that a C60 alkyl group cannot be substituted with a C60 alkyl group for all substitutable positions. The Examiner recited “for some choices of the substitution groups, the instant claim is indefinite” (last sentence of the section 12 of the last Office Action, page 4).
Examiner provided the reasons why substitution of the secondary substituent groups of a C1-C60 alkyl group, a C2-C60 alkenyl group, or a C2-C60 alkynyl group to the primary 
To provide further explanation, when a secondary C60 alkyl substituent group is substituted to the terminal carbon of a primary C60 alkyl substituent group, the resultant substituent can be a linear C120 alkyl group (i.e. chemical formula is “-C120H241”). The linear C120 alkyl group is outside of limitations of the claim, because Applicant claims R group of “C1-C60 alkyl group” meaning that the longest backbone chain length requires to be same or less than 60 carbon atoms (i.e. chemical formula is “-C60H121”). 
Furthermore, the instant specification supports this by reciting “the term C1-C60 alkyl group as used herein, refers to a linear or branched aliphatic saturated hydrocarbon monovalent group having 1 to 60 carbon atoms”.
For instance, it is unclear whether a compound represented by Formula 1, wherein its substituent, R11 being a linear C120 alkyl group of -C120H241 meets the claim limitation, rendering this claim indefinite. 
It is noted that the indefiniteness is not limited to only one example wherein a secondary substituent group of a C60 alkyl is substituted to the terminal carbon of the primary substituent of C60. Even if a secondary substituent group of C1 (a methyl) is substituted to the terminal carbon of the primary substitution group of C60, the resultant substituent becomes a C61 alkyl group (i.e. “-C61H123”). It is unclear whether the C61 alkyl meets the claim limitation based on the same ground as outlined above.
Furthermore, this indefiniteness is not limited to only C1-C60 alkyl group. Substitution of the secondary substituent groups of C2-C60 alkenyl or C2-C60 alkynyl to the primary 
In the Applicant’s reply, it appears that any response has not been provided for how the resultant substituents of a C120 alkyl or a C120 alkenyl as R group of any of Formulas 1 through 4 of the claim 1 can be within the limitation of the claim 1.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see the last paragraph of page 38 through the first paragraph of page 39 of the reply filed 3/22/2021 regarding the rejections of claims 1-10, 12-13, 15, and 17-18 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ahn, the rejections of claim 14 under 35 U.S.C. 103 as being unpatentable over Ahn, the rejections of claims 11 and 19 under 35 U.S.C. 103 as being unpatentable over Ahn/Montenegro, the rejections of claim 16 under 35 U.S.C. 103 as being unpatentable over Ahn/Park/Vo/Wakimoto, and the rejections of claim 20 under 35 U.S.C. 103 as being unpatentable over Ahn/Pang set forth in the Office Action of 12/22/2020 have been considered. 
Applicant argues that claim 19 is amended to delete Compound HT2-37, and claim 1 is amended herein such that L21 to L23 are each independently selected from groups represented by Formulae 5-1 to 5-31. Applicant further argues that Ahn, Montenegro, Park, Vo, Wakimoto, and Pang do not disclose, teach, or suggest the remaining second compounds as recited in clams 1 and 19.
Respectfully, the Examiner does not agree.
The organic light-emitting device of Ahn as modified by Montenegro comprising the second compound (HTM1 of Montenegro). The second compound has identical structure as Applicant’s HT2-18, which has not been deleted in the amended claim 19. Therefore, the organic 
Furthermore, regarding the rejections using the second compound HT-4 of Ahn, it appears that the second compound HT-4 of Ahn still reads on the limitation of Formula 2 of claim 1 due to the following reason.

    PNG
    media_image1.png
    307
    560
    media_image1.png
    Greyscale

The compound HT-4 of Ahn has identical structure as the second compound represented by Formula 2, wherein A21 is C3-C60 carbocyclic group (benzene); L21 is Formula 5-1; Z1 is hydrogen; d4 is 0; a21 is 1; a22 and a23 are each 0; R21 is a substituted monovalent non-aromatic condensed polycyclic groups (fluorenyl), wherein the substituent is a substituted monovalent non-aromatic condensed polycyclic groups (fluorenyl), wherein the substituents are each unsubstituted C6-C60 aryl group (phenyl); R22 is a substituted monovalent non-aromatic condensed polycyclic groups (fluorenyl), wherein the substituents are each unsubstituted C1-C60 alkyl group (methyl); R23 are each unsubstituted C6-C60 aryl group (phenyl); R211 is a substituted monovalent non-aromatic condensed polycyclic groups (fluorenyl), wherein the substituents are each unsubstituted C6-C60 aryl group (phenyl); R212 , R213, and R217 are each hydrogen; R214 and R215 are each unsubstituted C1-C60 alkyl group (methyl); at least one of R21 to R23 in Formula 2 is 22 is Formula 2b); all of R21 to R23 are not each a group represented by Formula 2a; b21, b22, and b23 are each 1; b216 is 3; and b212,  b213, and b217 are each 4.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see the second paragraph of page 38 of the reply filed 3/22/2021 regarding the rejections of the rejections of claim 14 under 35 U.S.C. 103 as being unpatentable over Ahn set forth in the Office Action of 12/22/2020 have been considered. 
Applicant argues that claim 19 is amended to delete Compound H3-7. 
Respectfully, the Examiner does not agree.
Claim 19 has been amended; however, Compound H3-7 has not been deleted. The third compound H2-406 of Ahn has identical structure as Compound H3-7; therefore, the organic light-emitting device taught by Ahn (Section 54 of the last Office Action) reads on at least claims 1 and 19.
For at least this reason, the applicant’s argument is not found to be persuasive.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims “at least one substituent of the substituted C1-C60 alkyl group, the substituted C2-C60 alkenyl group, the substituted C2-C60 alkynyl group, … is selected from: … a C1-C60 alkyl group, a C2-C60 alkenyl group, a substituted C2-C60 alkynyl group”. The limitation renders the claim indefinite. For some choices of the substitution groups, the instant claim is indefinite.
For instance, in Example 1 (see figure below), if the terminal carbon (marked by arrow) of a C60 alkyl (R) is substituted with a C60 alkyl (Substituent), the C60 alkyl becomes a C120 alkyl (R’), wherein the carbon backbone number exceeds the range of C1-C60 alkyl that the Applicant initially set forth. It is unclear whether a C1-C60 alkyl group includes a C61-C120 alkyl group, rendering this claim indefinite. It is noted that R’ is not called a C60 alkyl substituted with a C60 alkyl, but it is just called a C120 alkyl which does not meet the limitation of a substituted C1-C60 alkyl

    PNG
    media_image2.png
    255
    775
    media_image2.png
    Greyscale

This indefiniteness is not limited to one example. As another example (see Example 2 below), if the terminal carbon (marked by arrow) of a C60 alkenyl (R) is substituted with a C60 alkyl (Substituent), the C60 alkenyl becomes a C120 alkenyl (R’), wherein the carbon backbone number exceeds the range of C1-C60 alkenyl that the Applicant initially set forth. It is unclear whether a C1-C60 alkenyl group includes a C61-C120 alkenyl group, rendering this claim 60 alkenyl substituted with a C60 alkyl, but it is just called a C120 alkenyl which does not meet the limitation of a substituted C1-C60 alkenyl.

    PNG
    media_image3.png
    261
    805
    media_image3.png
    Greyscale

Furthermore, Example 3 (see figure below) shows an example wherein an alkyl is changed to an alkenyl when an alkenyl group is substituted at the terminal carbon of an alkyl group. If the terminal carbon (marked by arrow) of a C60 alkyl (R) is substituted with a C60 alkenyl (Substituent), the C60 alkyl becomes a C120 alkenyl (R’), wherein 1) the carbon backbone number exceeds the range of C1-C60 that the Applicant initially set forth, and 2) the alkyl group which was initially set forth now becomes an alkenyl group. Therefore, it is unclear whether a substituted C1-C60 alkyl group includes a C61-C120 alkyl group, and it is also unclear whether the alkyl group includes an alkenyl or an alkynyl group, rendering this claim indefinite. It is noted that R’ is not called a C60 alkyl substituted with a C60 alkenyl, but it is just called a C120 alkenyl which does not meet the limitation of a substituted C1-C60 alkyl.

    PNG
    media_image4.png
    262
    841
    media_image4.png
    Greyscale

For the purpose of prosecution, the Examiner interprets that “a substituted or unsubstituted C1-C60 alkyl group, a substituted or unsubstituted C2-C60 alkenyl group, a substituted or unsubstituted C2-C60 alkynyl group” as a linear or branched alkyl, alkenyl, and alkynyl groups each having 1 to 60 carbon atoms and each of which can be substituted with all the listed substituents except alkyl, alkenyl, and alkynyl groups.
Regarding claims 2-18 and 20, claims 2-18 and 20 are rejected due to the dependency from claim 1.

Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims Formulas 3-1 through 3-4, wherein the number of substituent R (i.e. R31) is limited by the subscript, a31-a34, a311, a321, or a331.  
However, it appears that the limitation of those subscripts a31-a34, a311, a321, and a331 has not been claimed, rendering this claim indefinite. 
It is unclear which value meets the limitation of a31-a34, a311, a321, and a331 of Formulas 3-1 through 3-4.
For the purpose of prosecution, the Examiner interprets the limitation to mean that a31-a34, a311, a321, and a331 are each independently an integer from 0 to 5, based on the descriptions of the instant specification ([023]).
Regarding claims 2-18 and 20, claims 2-18 and 20 are rejected due to the dependency from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12-13, 15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ahn et al. (US 2017/0117488 A1, hereafter Ahn).
Regarding claims 1-10, 12-13, 15, and 17-18, Ahn discloses an organic light-emitting device (“organic electroluminescent device” in [009]; “Example 4-1” in [065], [079], and Table 3) comprising a first electrode (“anode”; ITO), a first hole transport layer (“HTL1”; Compound HT-1), a second hole transport layer (“HTL2”; Compound HT-4), a emission layer (“first host” of Compound H1-287, “second host” of Compound H2-496, and “dopant” of Compound D-96), and a second electrode (“cathode”; Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region

    PNG
    media_image5.png
    303
    588
    media_image5.png
    Greyscale

The first hole transport layer material of HT-1 of Ahn has identical structure of Applicant’s first compound of Formula 1, wherein L11 and L12 are each an unsubstituted C3-C60 carbocyclic group (phenylene); a11 and a12 are each 1; a13 is 0; a111 is 0; R11 is a substituted C1-C60 heteroaryl (carbazolyl), wherein the substituent is an unsubstituted C6-C60 aryl group (phenyl); R12 is an unsubstituted C6-C60 aryl group (phenyl); R13 is a substituted monovalent non-aromatic condensed polycyclic group (fluorenyl), wherein the substituents are each unsubstituted C1-C60 alkyl group (methyl); R111 is an unsubstituted C6-C60 aryl group (phenyl); at least one of R11 to R13 in Formula 1 is a group represented by Formula 1a (R11 is Formula 1a); b11, b12, b13, and b111 are each 1; and b112 is 4; and b113 is 3.

    PNG
    media_image1.png
    307
    560
    media_image1.png
    Greyscale

The second hole transport layer material of HT-4 of Ahn has identical structure as Applicant’s second compound of Formula 2, wherein A21 is C3-C60 carbocyclic group (benzene); L21 is Formula 5-1; Z1 is hydrogen; d4 is 0; a21 is 1; a22 and a23 are each 0; R21 is a substituted monovalent non-aromatic condensed polycyclic groups (fluorenyl), wherein the substituent is a substituted monovalent non-aromatic condensed polycyclic groups (fluorenyl), wherein the substituents are each unsubstituted C6-C60 aryl group (phenyl); R22 is a substituted monovalent non-aromatic condensed polycyclic groups (fluorenyl), wherein the substituents are each unsubstituted C1-C60 alkyl group (methyl); R23 are each unsubstituted C6-C60 aryl group (phenyl); R211 is a substituted monovalent non-aromatic condensed polycyclic groups (fluorenyl), wherein the substituents are each unsubstituted C6-C60 aryl group (phenyl); R212 , R213, and R217 are each hydrogen; R214 and R215 are each unsubstituted C1-C60 alkyl group (methyl); at least one of R21 to R23 in Formula 2 is a group represented by Formula 2b (R22 is Formula 2b); all of R21 to R23 are not each a group represented by Formula 2a; b21, b22, and b23 are each 1; b216 is 3; and b212,  b213, and b217 are each 4.
 
    PNG
    media_image6.png
    322
    424
    media_image6.png
    Greyscale

The host material of H2-496 of Ahn has identical structure of Applicant’s third compound of Formula 3-1, wherein A31 and A32 are each C3-C60 carbocyclic group (naphthalene); X31 is N[(L311)a311-R311]; L311 is an unsubstituted C3-C60 carbocyclic group (phenylene); a31 and a32 are each 0; a311 is 1; R311 is a substituted C1-C60 heteroaryl group (triazinyl), wherein the substituents are each unsubstituted C6-C60 aryl group (phenyl); R31 and R32 are each independently hydrogen, a substituted or unsubstituted C1-C60 alkyl group, a substituted or unsubstituted C2-C60 alkenyl group, or a substituted or unsubstituted C6-C60 aryl group; and b31 and b32 are each independently an integer from 1 to 4.

    PNG
    media_image7.png
    376
    434
    media_image7.png
    Greyscale

The host material of H1-287 of Ahn has identical structure of Applicant’s fourth compound of Formula 4-2, wherein A43, A44, A45, and A46 are each C3-C60 carbocyclic group (benzene); X41 is N[(L411)a411-R411]; a42, a43, and a411 are each 0; R42 and R411 are each unsubstituted C6-C60
The organic light-emitting device of Ahn (Example 4-1) reads on all the limitations of claims 1-5.
The organic light-emitting device of Ahn (Example 4-1), wherein A21, A31, A33, A34, A43-A46 are each benzene group or naphthalene group, meeting all the limitations of claim 6.
The organic light-emitting device of Ahn (Example 4-1), wherein X31 is N[(L311)a311-R311]. 
X32 and X33 do not occur in the organic light-emitting device of Ahn, because the third compound is Formula 3-1. Neither claim 1 nor claim 6 requires the third compound to be one of Formula 3-2 through Formula 3-4. The limitation of claim 6 met in the case that the third compound is Formula 3-1, meeting all the limitations of claim 7.
The organic light-emitting device of Ahn (Example 4-1), wherein X41 is N[(L411)a411-R411], meeting all the limitations of claim 8.
The organic light-emitting device of Ahn (Example 4-1), wherein L11, L12, L21, and L311 are each independently selected from a benzene group.
L13, L111, L31, L32, L42, L43, and L411 do not occur in the organic light-emitting device of Ahn, because a13, a111, a31, a32, a42, a43, and a411 are 0. Neither claim 1 nor claim 9 requires a13, a111, a31, a32, a42, a43, and a411 to be non-zero. The limitation of claim 9 met in the case that a13, a111, a31, a32, a42, a43, and a411 are 0, meeting all the limitations of claim 9.
The organic light-emitting device of Ahn (Example 4-1), wherein R11 is a substituted C1-C60 heteroaryl (carbazolyl), wherein the substituent is an unsubstituted C6-C60 aryl group (phenyl); R12 is an unsubstituted C6-C60 aryl group (phenyl); R13 is a substituted monovalent non-aromatic condensed polycyclic group (fluorenyl), wherein the substituents are each unsubstituted C1-C60 alkyl group (methyl); R111 is an unsubstituted C6-C60
R21 is a substituted monovalent non-aromatic condensed polycyclic groups (fluorenyl), each substituted with a monovalent non-aromatic condensed polycyclic groups (diphenylfluorenyl); R22 is a substituted monovalent non-aromatic condensed polycyclic groups (fluorenyl), each substituted with an unsubstituted C1-C60 alkyl group (methyl for R22); R23 is an unsubstituted C6-C60 aryl group (phenyl); R214 and R215 are unsubstituted C1-C60 alkyl group (methyl);
R311 is a substituted C1-C60 heteroaryl group (triazinyl), each substituted with unsubstituted C6-C60 aryl groups (phenyl); and
R42 and R411 are each unsubstituted C6-C60 aryl group (naphthalene), meeting all the limitations of claim 10.
The organic light-emitting device of Ahn (Example 4-1), wherein the first compound represented by Formula 1 (Compound HT-1 of Ahn) is Formula 1(2), wherein L11 and L12 are each unsubstituted C3-C60 carbocyclic group (phenylene); a11 and a12 are each 1; a13 is 0; a111 is 0; R12 and R111 are each unsubstituted C6-C60 aryl group (phenyl); R114 and R115 are each unsubstituted C1-C60 alkyl group (methyl); b12 and b111 are each 1; and b112 and b117 are each 4; and b113 and b116 are each 3, meeting all the limitations of claim 12.
The organic light-emitting device of Ahn (Example 4-1), wherein the second compound represented by Formula 2 (Compound HT-4 of Ahn) is Formula 2(1), wherein a21 and a 23 are each 0; a22 is 1; R22 is substituted monovalent non-aromatic condensed polycyclic groups (fluorenyl), wherein the substituent is a substituted monovalent non-aromatic condensed polycyclic groups (fluorenyl), wherein the substituents are each unsubstituted C6-C60 aryl group (phenyl); R23 is each unsubstituted C6-C60 aryl group (phenyl); R214 and R215 are each 1-C60 alkyl groups (methyl); b22 and b23 are each 1; b216 is 3; and b217 is 4, meeting all the limitations of claim 13.
The organic light-emitting device of Ahn (Example 4-1), wherein the fourth compound represented by Formula 4-2 (Compound H1-287 of Ahn) is Formula 4-2(1), wherein A43 and A46 are each C3-C60 carbocyclic group (benzene); X41 is N[(L411)a411-R411]; a42, a43, and a411 are each 0; R42 and R411 are each unsubstituted C6-C60 aryl group (naphthalene); b42 is 1; and b45 and b48 are each 4; b46 and b47 are each 3, meeting all the limitations of claim 15.
The organic light-emitting device of Ahn (Example 4-1), wherein the emission layer comprises the third compound (Compound H2-496 of Ahn) and the fourth compound (Compound H1-287 of Ahn), and the dopant (Compound D-96 of Ahn), wherein the dopant is an organometallic complex, meeting all the limitations of claim 17.
The organic light-emitting device of Ahn (Example 4-1), wherein the dopant of Compound D-136 of Ahn has the following structure.
 
    PNG
    media_image8.png
    261
    411
    media_image8.png
    Greyscale

 The dopant has identical structure as the organometallic complex represented by Formula 401 of claim 18, wherein M is iridium (Ir); L401 is Formula 402; xc1 is 2; two L401(s) are identical to each other; L402 is an organic ligand (the right side ligand in the figure above); xc2 is 401 is N; X402-X404 are each C; X401 and X403 are linked via a single bond or a double bond, and X402 and X404 are linked via a single bond or a double bond; A401 is a C1-C60 heterocyclic group (quinoline); A402 is a C5-C60 carbocyclic group (dibenzofuran); X405 and X406 are each single bond; R401 and R402 are each hydrogen or a substituted or unsubstituted C1-C20 alkyl groups (isopropyl and methyl); and xc11 and xc12 are each 0, meeting all the limitations of claim 18.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2017/0117488 A1).
Regarding claim 14, the organic light-emitting device of Ahn reads on all the features of claims 1-10, 12-13, 15, and 17-18, as outlined above. 
The device comprises a first electrode (ITO), a first hole transport layer (first compound of HT-1 of Ahn), a second hole transport layer (second compound of HT-4 of Ahn), an emission layer (third compound of H2-496 of Ahn as a host, fourth compound of H1-287 of Ahn as a host, and D-96 of Ahn as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.
The third compound (H2-496 of Ahn) is not represented by one of formulas 3-1(1), 3-1(2), 3-2(1) to 3-2(4), 3-3(1), 3-3(2), or 3-4(1) of claim 14.
However, Ahn teaches a third compound (H2-406 among the example compounds in [045]; second host of Ahn having general formula 2 of Ahn in [009]) which can be used with the fourth compound of H1-287 of Ahn (because H1-287 is an example of the first host of Ahn having general formula 1 of Ahn in [009]) to make the emission layer of an organic light-emitting device ([009]).

    PNG
    media_image9.png
    320
    494
    media_image9.png
    Greyscale

The third compound (H2-406 of Ahn) has identical structure of Applicant’s Formula 3-2(1) of claim 14, which is a subspecies of Formula 3-2 of claim 1. In Formula 3-2(1), A31 and A33 are each C3-C60 carbocyclic group (benzene); X31 is N[(L311)a311-R311]; X32 is C(R321)(R322); a31 and a33 are each 0; a311 is 1; R311 is a substituted C3-C60 heteroaryl group (triazinyl), wherein the substituents are substituted C6-C60 aryl groups (phenyl); R321 and R322 are each unsubstituted C-1-C60 alkyl (methyl); b31 and b34 are each 4; and b33 is 2.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Ahn by substituting the third compound (H2-496 of Ahn) with the compound of H2-406 of Ahn, as taught by Ahn.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the host material (second host of Ahn having general formula 2 of Ahn) of the organic light-emitting device would have been one known element for another known element 
The resultant device comprises a first electrode (ITO), a first hole transport layer (first compound of HT-1 of Ahn), a second hole transport layer (second compound of HT-4 of Ahn), an emission layer (third compound of H2-406 of Ahn as a host, fourth compound of H1-287 of Ahn as a host, and D-96 of Ahn as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region, meeting all the limitations of claim 14.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2017/0117488 A1) in view of Montenegro et al. (US 2015/0065730 A1, hereafter Montenegro).
Regarding claims 11 and 19, the organic light-emitting device of Ahn reads on all the features of claims 1-10, 12-15, and 17-18, as outlined above.
The device comprises a first electrode (ITO), a first hole transport layer (first compound of HT-1 of Ahn), a second hole transport layer (second compound of HT-4 of Ahn), an emission layer (third compound of H2-406 of Ahn as a host, fourth compound of H1-287 of Ahn as a host, and D-96 of Ahn as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.
The second compound (HT-4 of Ahn) is not one of HT2-1 through HT2-75.
Montenegro discloses hole transport material ([004]) for organic light-emitting devices. 
Montenegro teaches that the hole transport material can be used for the second hole transport layer (“exciton blocking layer”) which is the layer directly adjacent to an emission layer on the anode side ([110]).
Montenegro exemplifies a hole transport material (HTM1) used as the second hole transport layer material (“exciton blocking layer” or “EBL”) of an organic light-emitting device (Example 1 in [185]-[186]; E1 in Table 1).
Montenegro further teaches that the hole transport material of the invention provides high thermal stability ([004]) and improved efficiencies and significantly better lifetime ([186]).
Ahn and Montenegro are analogous in the field of an organic light-emitting device.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Ahn by substituting the second hole transport layer material with the compound of Montenegro (HTM1), as taught by Montenegro.
The motivation of doing so would provide the organic light-emitting device with high thermal stability and improved efficiencies and significantly better lifetime, based on teaching of Montenegro.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of the second hole transport layer material (exciton blocking layer or the layer directly adjacent to the emission layer on the anode side) of the organic light-emitting device would have been one known element for another known element and would have led to 
The resultant device comprises a first electrode (ITO), a first hole transport layer (first compound of HT-1 of Ahn), a second hole transport layer (HTM1 of Montenegro), an emission layer (third compound of H2-406 of Ahn as a host, fourth compound of H1-287 of Ahn as a host, and D-96 of Ahn as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.

    PNG
    media_image10.png
    255
    593
    media_image10.png
    Greyscale

The second compound of the device of Ahn as taught by Montenegro (HTM1 of Montenegro) has identical structure as Formula 2 of claim 1, wherein A21 is a C3-C60 carbocyclic group (benzene); a21, a22, and a23 are each 0; R21 is an unsubstituted monovalent non-aromatic condensed polycyclic group (spirobifluorenyl); R22 is a substituted C6-C60 aryl group (phenyl), each substituted with an unsubstituted C6-C60 aryl group (phenyl); R23 is a substituted monovalent non-aromatic condensed polycyclic group (fluorenyl), wherein the substituents are each unsubstituted C1-C60 alkyl group (methyl); R214 and R215 are each unsubstituted C1-C60 aryl 214 and R215 are optionally linked to form a saturated or unsaturated ring; at least one of R21 to R23 in Formula 2 is a group represented by Formula 2b (R21 is Formula 2b); b21, b22, and b23 are each 1; and b216 is 3; and b217 is 4. 
The first compound (HT-1 of Ahn) is identical to Applicant’s HT3; the second compound (HTM1 of Montenegro) is identical to Applicant’s HT2-18; the third compound (H2-406 of Ahn) is identical to Applicant’s H3-7; and the fourth compound (H1-287 of Ahn) is identical to Applicant’s H4-11, meeting all the limitations of claim 19.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2017/0117488 A1) in view of Park et al. (US 2015/0364696 A1, hereafter Park), as evidenced by Vo et al. (“Structure and Properties of Nitrogen-Rich 1,4-Dicyanotetrazine, C4N6: A Comparative Study with Related Tetracyano Electron Acceptors”, J. Org. Chem. 2014, Vol. 79, p8189, hereafter Vo) and Wakimoto et al. (US 2002/0149010 A1, hereafter Wakimoto).
Regarding claim 16, the organic light-emitting device of Ahn reads on all the features of claims 1-10, 12-13, 15, and 17-18, as outlined above. 
The device comprises a first electrode (ITO), a first hole transport layer (first compound of HT-1 of Ahn), a second hole transport layer (second compound of HT-4 of Ahn), an emission layer (third compound of H2-496 of Ahn as a host, fourth compound of H1-287 of Ahn as a host, and D-96 of Ahn as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.
Ahn does not disclose a hole transport region comprising a p-type dopant which has a LUMO energy level of ‒3.5 eV. However, Ahn does teach a p-type dopant (“oxidative dopant”) can be mixed with a hole transport compound and be placed on at least one surface of a pair of electrodes ([060]).
Park teaches the hole transport region ([006]) of an organic light-emitting device can include a p-type dopant (“charge generation material”) to improve conductivity properties ([100]).
Park exemplifies TCNQ as the p-type dopant ([101]).
Ahn and Park are analogous in the field of an organic light-emitting device.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Ahn by adding a p-type dopant of TCNQ in the hole transport region, as taught by Park.
The motivation of doing so would provide the organic light-emitting device with improved conductivity properties, based on teaching of Park.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant device comprises a first electrode (ITO), a first hole transport layer (first compound of HT-1 of Ahn), a second hole transport layer (second compound of HT-4 of Ahn), an emission layer (third compound of H2-496 of Ahn as a host, fourth compound of H1-287 of Ahn as a host, and D-96 of Ahn as a dopant), and a second electrode (Al), wherein the first hole 
The organic light-emitting device of Ahn as taught by Park reads on the claim limitation above but fails to teach that the p-type dopant of TCNQ has a LUMO energy level of about ‒3.5 eV.
It is reasonable to presume that the p-type dopant of TCNQ has a LUMO energy level of about ‒3.5 eV.
Support for said presumption is found in the use of like material which result in the claimed property.
Vo evidences TCNQ has an electron affinity (EA) of 3.7 eV (Table 4).
Wakimoto evidences that electron affinity is an energy measured from vacuum level as the reference energy level of 0 eV to a LUMO level ([021]).
Therefore, the p-type dopant of TCNQ of the organic light-emitting device of Ahn as taught by Park has a LUMO energy of ‒3.7 eV. 
Applicant claims the LUMO energy to be about ‒3.5 eV. However, Applicant does not specifically claims or discloses the limitation of “about” in the claims or the instant specification. 
The LUMO energy of the p-type dopant of Ahn as taught by Park as evidenced by Vo and Wakimoto is only 6% larger than the claim limitation. Therefore, the p-type dopant of TCNQ of the organic light-emitting device of Ahn as taught by Park as evidenced by Vo and Wakimoto has a LUMO energy of about ‒3.5 eV.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2017/0117488 A1) in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012, hereafter Pang).
Regarding claim 20, the organic light-emitting device of Ahn reads on all the features of claims 1-10, 12-13, 15, and 17-18, as outlined above. 
The device comprises a first electrode (ITO), a first hole transport layer (first compound of HT-1 of Ahn), a second hole transport layer (second compound of HT-4 of Ahn), an emission layer (third compound of H2-496 of Ahn as a host, fourth compound of H1-287 of Ahn as a host, and D-96 of Ahn as a dopant), and a second electrode (Al), wherein the first hole transport layer, the second hole transport layer, and the emission layer are an organic layer, and the first hole transport layer and the second hole transport layer are a hole transport region.
Ahn teaches that an electronic apparatus (“display device”) can be produced by using the organic light-emitting device of the invention ([063]); however, Ahn does not teach an electronic apparatus comprising a thin film transistor.
Pang discloses an electronic apparatus (“flexible active matrix OLED display” in Fig. 3) comprising an organic light-emitting device (“C: OLED” in Fig. 3) and a thin film transistor (“thin-film transistor”; “B: TFT” in Fig. 3).
Ahn and Pang are analogous in the field of organic light-emitting devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Ahn by using the device in the electronic apparatus of Pang, as taught by Pang.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic light-emitting device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an electronic apparatus.
The resultant device is an electronic apparatus comprising the organic light-emitting device of Ahn, and a thin film transistor, wherein the first electrode of the organic light-emitting device electrically contacts one of a source and a drain electrode of the thin film transistor, meeting all the limitations of claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786